 In the Matter of CUMMINS ENGINE COMPANYandINTERNATIONALUNION UNITED AUTO WORKERS OF AMERICA, LOCAL 516Case No. C-480-Decided April 16,19-38DieselEngineManufacturing Industry-Settlement:agreementto complywithAct-Order:entered on stipulation.Mr. Lester M. Levin,for the Board.Mr. James A. Ross,of Indianapolis, Ind., for the respondent.Mr. Ralph Riddle,of Indianapolis, Ind., for the Union.Mr. Donald P. Shinn,of Indianapolis, Incl., for the Association.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by InternationalUnion, United Automobile Workers of America, Local 516,1 hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by Robert H. Cowdrill, Regional Director for the EleventhRegion (Indianapolis, Indiana), issued and duly served its complaintand accompanying notice of hearing, dated February 23, 1938, againstCummins Engine Company, Columbus, Indiana, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.An extension of time within which to answer having been granted,the respondent filed an answer dated March 2, 1938, admitting theallegations as to the nature and scope of its business but denying theallegations of unfair labor practices.On March 14, 1938, the saidRegional Director issued his order permitting Cummins Employees'Association, herein called the Association, to intervene.IIn the pleadings and record of the case the Union was incorrectly designated Interna-tional Union United Auto Workers of America,Local 516.642 DECISIONS AND ORDERS643Pursuant to notice a hearing was held at Columbus, Indiana, onMarch 17, 1938, before James L. Fort,2 the Trial Examiner dulydesignated by the Board.The Board, the respondent, the Union,and the Association were represented by counsel.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.On March 17, 1938, the Board and the respondent, respectively,by counsel, entered into a stipulation concerning the nature of theiespondent's business.This stipulation was admitted to the recordin the case without objection from any party to the proceeding. Onthe same date the Board, the respondent, and the Union, respectively,by counsel, entered into a stipulation concerning an order which theBoard, upon its approval, might enter in the case.Over the objectionof counsel for the Association this stipulation was admitted to therecord by the Trial Examiner.His ruling is hereby affirmed.3Thebearing was then adjourned.On March 23, 1938, pursuant to Article II, Section 37, of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, the Board issued an order transferring the proceeding tothe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Cummins Engine Company is and has been, since its incor-poration in the State of Indiana in 1919, a corporation engaged inthe manufacture of diesel engines, with its office and principal placeof business at Columbus, Indiana.The raw materials used by the Company in its business are greyiron castings, alloy steels, electrical apparatus, and steel forgings.About 45 per cent of these purchases; amounting to approximately$2,102,000 in a year of average business, are shipped to the respond-ent's plant from points outside the State of Indiana. In the year1937, the Company manufactured approximately 1,700 engines, valuedat $3,100,000.Eighty per cent of these finished products were shippedto States other than the State of Indiana, and to foreign countries.The shipments were made both by rail and truck carriers.We find that the respondent's operations at the Columbus, Indiana,plant constitute a continuous flow of trade, traffic, and commerceamong the several States and with foreign nations.2The official reporter throughout the record incorrectly referred to the Trial Examineras James L. Ford.3 SeeNational Labor Relations Board v. Pennsylvania Greyhound Lines, Inc., andGieyhound Management Company,303 U 8 261 (1938). r64NATIONAL LABOR RELATIONS BOARDIT.THE BASIS OF THE SETTLEMENTThe stipulation between the Board, the respondent, and the Unionprovides as follows :It is hereby stipulated by and between the Cummins EngineCompany, respondent herein, and the International UnionUnited Auto Workers of America, Local 516, and the NationalLabor Relations Board (hereinafter called the Board) that uponthe record herein and upon this stipulation, if approved by theBoard, an order may be forthwith entered by said Board ' pro-viding as follows :1.Respondent, the Cummins Engine Company, will cease anddesist :(a)From in any manner interfering with, restraining or co-ercing its employees in the exercise of their rights to self-organi-zation, to form, join or assist labor organizations, to bargain col-lectively through representatives of their own choosing and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act;(b)Dominating or' interfering with the formation or admin-istration of the, Cummins Employees' Association, or any otherlabor organization, and shall cease and desist contributing finan-cial or other support to said Cummins Employees' Association,or any other labor organization, except that respondent may per-mit employees to confer with it during working hours withoutloss of pay or time;(c)From, in any manner, recognizing the Cummins Em-ployees' Association as the bargaining agency of its employees,or from continuing in any contractual relationship with theCummins Employees' Association ;(d)From discouraging membership in the InternationalUnion United Auto Workers of America, Local 516, or in anyother labor organization of its employees : by discharging, thxeat-ening, or refusing to reinstate any of its employees for joiningthe International Union United Auto Workers of America, Local516, or any other labor organization of its employees;(e)From, in any manner, discriminating against any of itsemployees in regard to the hire and tenure of employment orany term or conditions of employment for joining the Interna-tionalUnion United. Auto Workers of America, Local 516, orany other labor organization of its employees. DECISIONS AND ORDERS6452.Respondent,the CumminsEngine Company,will take thefollowing affirmative action to effectuate the policies of the'National Labor Relations Act:(a)Withdraw recognition from and disestablish as an agencyof collective bargaining the Cummins Employees' Association;inform in writing the officers of -the Cummins Employees' Asso-ciation that it will not,in any manner,deal with or recognizesuch organization and willwithdrawfrom any contractual rela-tionship with said organization;(b)Offer to David Hodler, Carl Small, Harry Jordan, ErvinBlythe, Leonard Chandler immediate and full reinstatement totheir former positions without prejudiceto any rightsand priv-ileges previously enjoyed by them;(c)Pay the stated sum of $200.00 to Carl Small;$175.00 toHarry Jordan ; $175.00 toDavidHodler ; $100.00 to LeonardChandler ; and,$100.00, to ErvinBlythe, whichstated amountsapproximate the loss of pay suffered by said individuals, andeach of them,by reason of their discharge;(d)Make whole to : RayArmstrong,Ervin Blythe, LeonardChandler,Wilbur Clark,Lloyd Grow, Forrest Harris, GroverHern, Chester Hodler, Jack Hogan,John King,Paul Laurie,William McComas,Jack Morris, Paul Parisho, William Pul-liam,Frank Sullivan,Edward West, ThomasWest, and WalterWilliams for any loss of pay they suffered by reason of thelay-off in the months of June and July 1937,by payment to themof a sum of money equal to that which they would normallyhave earned from the date of their lay-off to the date of theirreinstatement,computed at their regular rate of pay per week;(e)Pay the stated sum of $50.00 to Jack Hogan, John Kingand Wilbur Clark, in additionto the sumsreceived by the saidindividuals,and each ofthem, by virtueof their lay-off duringthe months of June and July 1937;(f)Offer employment to Walter Williams, in accordance withhis seniorityrights;(g)Put Raymond Armstrong and Grover Snider on a prefer-ence list to be employed before'any new employees in the de-partments in which they were formerly employed;(h)Post and keep visible in conspicuous places about itsplant in the City of Columbus,State of Indiana, for a period ofthirty, (30) days after receipt, a copy of the order to be enteredby the National Labor Relations Board to be made herein. 646NATIONALLABOR RELATIONS BOARDORDERUpon the basis of the above stipulations and upon the entire recordin the case, and pursuant to Section 10 (c) of the National LaborRelations Act, the National Labor Relations Board hereby ordersthat the respondent, Cummins Engine Company, Columbus, Indiana,and its officers, agents, successors, and assigns, shall :1.Cease and desist :(a)From in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, -join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities, for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From dominating or interfering with the formation or admin-istration of the Cummins Employees' Association, or any other labororganization, and from contributing financial or other support tosaid Cummins Employees' Association or any other labor organiza-tion, except that the respondent may permit employees to conferwith it during working hours without loss of pay or time ;(c)From in any manner recognizing the Cummins Employees'Association as the bargaining agency of its employees, or from con-tinuing in any contractual relationship with the Cummins Employees'Association;(d)From discouraging membership in the International Union,United Automobile Workers of America, Local 516, or in any otherlabor organization of its employees by discharging, threatening, orrefusing to reinstate any of its employees for joining the Interna.tionalUnion, United Automobile Workers of America, Local 516,or any other labor organization of its employees;(e)From in any manner discriminating against any of its em-ployees in regard to the hire and tenure of employment or anyterm or conditions of employment for joining the InternationalUnion, United Automobile Workers of America, Local 516, or anyother labor organization of its employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw recognition from and disestablish as an agency ofcollective bargaining the Cummins Employees' Association; informin writing the officers of the Cummins Employees' Association thatitwill not, in any manner, deal with or recognize such organizationand will withdraw from any contractual relationship with saidorganization; DECISIONS AND ORDERS647(b)Offer to David Hodler, Carl Small, Harry Jordan, ErvinBlythe, Leonard Chandler immediate and full reinstatement to theirformer positions without prejudice to any rights and privilegespreviously enjoyed by them ;(c)Pay the stated sum of $200.00 to Carl Small ; $175.00 to HarryJordan; $175.00 to David Hodler; $100.00 to Leonard Chandler;and, $100.00, to Ervin Blythe, which stated amounts approximate theloss of pay suffered by said individuals, and each of them, by reason oftheir discharge;(d)Make whole Ray Armstrong, Ervin Blythe, Leonard Chandler,Wilbur Clark, Lloyd Grow, Forrest Harris, Grover Hern, ChesterHodler, Jack Hogan, John King, Paul Laurie, William McComas,Jack Morris, Paul Parisho, William Pulliam, Frank Sullivan, EdwardWest, Thomas West, and Walter Williams for any loss of pay theysuffered by reason of the lay-off in the months of June and July 1937,by payment to them of a sum of money equal to that which they wouldnormally have earned from the date of their lay-off to the date oftheir reinstatement, computed at their regular rate of pay per week;(e)Pay the stated sum of $50.00 to Jack Hogan, John King andWilbur Clark, in addition to the sums received by the said individuals,and each of them, by virtue of their lay-off during the months ofJune and July 1937;(f)Offer employment to Walter Williams, in accordance with hisseniority rights;(g)Put Raymond Armstrong and Grover Snider on a preferentiallist to be employed before any new employees in the departments inwhich they were formerly employed;.(h)Post and keep visible in conspicuous places about its plant inthe City of Columbus, State of Indiana, for a period of thirty (30)days after receipt, a copy of the order made herein.80618-38-voL VI-42